In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00052-CV




    IN THE INTEREST OF P.D. AND C.D., CHILDREN




     On Appeal from the 402nd Judicial District Court
                  Wood County, Texas
                Trial Court No. 2013-378




       Before Morriss, C.J., Carter and Moseley, JJ.
                                          ORDER
       Alexandria Dollinger appeals from the termination of her parental-rights to P.D. and C.D.

The clerk’s record in this accelerated appeal was filed June 18, 2014, and the reporter’s record

was filed June 23, making Dollinger’s brief originally due July 14. Having received neither

Dollinger’s brief nor a motion to extend the deadline for filing that brief, our clerk’s office sent

Dollinger’s counsel a notice dated July 28, which established a new briefing deadline—

August 12—and warned that the failure to meet this deadline could result in dismissal of

Dollinger’s appeal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1).

       On August 11, counsel filed a motion seeking a fifteen-day extension of the August 12

briefing deadline.   In this motion, counsel provided a quite-reasonable explanation of the

circumstances that had prevented his timely filing of Dollinger’s brief. We note that counsel has

endured an extraordinarily difficult set of circumstances over the past six months, and we are not

unsympathetic to his situation.

       However, the difficult circumstances of counsel’s personal life are not the only factors

involved in this particular case. This is an appeal from the termination of Dollinger’s parental

rights to P.D. and C.D., which, by statute, is accelerated.          See TEX. FAM. CODE ANN.

§ 109.002(a) (West 2014).         Further, under Rule 6.2(a) of the Texas Rules of Judicial

Administration, we are required, “so far as reasonably possible, [to] ensure that the appeal is

brought to final disposition” within 180 days of the date the notice of appeal was filed. See TEX.

R. JUD. ADMIN. 6.2.      After weighing these considerations, we feel compelled to overrule

Dollinger’s motion for an extension of time and to order the brief filed. While our sympathies


                                                 2
for counsel’s plight gave us more than a moment’s pause regarding entry of this order, we were

bolstered by counsel’s confidence that he could complete and file the brief within the fifteen-day

extension he sought in his motion.

       By this order, we set the final deadline for filing appellant’s brief as August 27, 2014,

which gives counsel the full fifteen days he requested to complete the brief. Should appellant

fail to file a brief within the time allotted, this appeal may be dismissed for want of prosecution.

See TEX. R. APP. P. 42.3.

       IT IS SO ORDERED.



                                              BY THE COURT

Date: August 14, 2014




                                                 3